Exhibit 10.2

EXECUTION COPY

ADDENDUM TO EMPLOYMENT AGREEMENT

THIS ADDENDUM to the Employment Agreement (the “Agreement”) that was effective
as of March 1, 2015, among J. Patrick Doyle (the “Executive”) and Domino’s
Pizza, Inc. (the “Company”), Domino’s, Inc. (“DI”) and Domino’s Pizza LLC
(“DPLLC” and together with DI, the “Principal Subsidiaries”) is executed among
the Company, the Principal Subsidiaries and the Executive, and is effective as
of July 16, 2018 (the “Addendum”).

Recitals

WHEREAS, the parties desire to amend certain obligations contained in the
Employment Agreement as set forth herein;

NOW THEREFORE, in consideration of the premises and mutual agreements set forth
herein, and in the Agreement, the parties hereto agree as follows.

Addendum

1.    The defined terms set forth in the Agreement and Recitals above are
incorporated by reference in the Addendum.

2.    A new Sub-Section 4.5.3 is added to the Agreement after Sub-Section 4.5.2
and shall read as follows:

Effective July 1, 2018, the Company shall provide to the Executive during his
lifetime and to the Executive’s spouse during her lifetime an annual payment in
an amount to be determined by the Company and based on the methodology described
in Appendix A (each such annual payment, a “Payment”). For the avoidance of
doubt, the Executive’s spouse will be entitled to receive a Payment only for so
long as she is married to the Executive; provided, however, in the event that
the Executive predeceases his spouse while they are married to each other, his
spouse shall continue to receive a Payment for the remainder of her life. For
the remainder of 2018, the Company shall make a payment to the Executive in the
amount of $7,819.26 on or before October 1, 2018 to cover the Payment
obligation. Beginning in 2019 and annually thereafter, each Payment shall be
made no later than each February 1. On a basis no less frequently than annually,
the Company shall fund the Trust in an amount as is sufficient, in the Company’s
discretion, to make the Payment contemplated by this Section 4.5.3 for the year
following the year in which the Company makes such contribution to the trust. In
the event that Executive or his spouse becomes eligible for health care coverage
through another employer, the Payment for the Executive or his spouse, or both,
as the case may be, shall cease until such time as the Executive or his spouse,
or both, as the case may be, is no longer eligible for such other coverage. In
addition to the

 

1



--------------------------------------------------------------------------------

Payments provided to the Executive and to the Executive’s spouse, for so long as
Executive or his spouse receives a Payment hereunder, the Company shall make
available to the Executive and the Executive’s spouse a Company resource to
assist the Executive and the Executive’s spouse in reviewing, evaluating and
securing health care coverage. Any benefit associated with the provision of such
resource shall be taxed to the Executive or the Executive’s spouse, as
applicable, on an annual basis.

3.    A new Appendix A is hereby inserted into the agreement after the signature
page and shall read as follows:

The Payment described in Section 4.5.3 of the Employment Agreement will be based
on the annual cost of individual market coverage (for clarification purposes,
this shall include medical insurance coverage, prescription medicine coverage,
dental insurance coverage, vision insurance coverage, as well as services to
provide administrative conveniences relating to health care coverage, described
at times as “concierge health care”) elected by the Executive and the spouse,
and once each becomes Medicare-eligible, the cost of each Medicare supplemental
coverage (coverage in addition to Medicare Part A and Medicare Part B or any
successor plan); provided, that in no event shall the amount of the Payment
initially exceed $150,000 per year. Such $150,000 Payment limit shall be
increased automatically by three percent (3%) for every five (5) years that the
Payment is in effect for the Executive and/or the Executive’s Spouse. No later
than each October 15, the Executive and/or his spouse shall notify the Company
of the coverage they have elected for the following year or request the
assistance of the Company in helping them choose such coverage. The Payment to
be made by the Company by the following February 1 will be equal to the annual
cost of such coverage (subject to the proviso above). Receipt of the Payment is
not conditioned on the Executive and his spouse agreeing to use the Payment to
purchase health insurance or certifying or substantiating that they have done
so. The amount of the Payment for any year shall not affect the amount of the
Payment for a subsequent year, and the right to payment of the Payment shall not
be subject to liquidation or exchange for any other benefit.

4.    Any provisions in the Agreement not revised herein remain in full force
and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed on behalf of the Company
and the Principal Subsidiaries by their respective duly authorized
representatives and by the Executive, as of the date first above written.

 

THE COMPANY:     DOMINO’S PIZZA, INC.     By:   /s/ David A. Brandon     Name:  
David A. Brandon     Title:   Chairman PRINCIPAL SUBSIDIARIES:     DOMINO’S,
INC.     By:   /s/ Jeffrey D. Lawrence     Name:   Jeffrey D. Lawrence    
Title:   Chief Financial Officer     DOMINO’S PIZZA LLC     By:   /s/ Jeffrey D.
Lawrence     Name:   Jeffrey D. Lawrence     Title:   Chief Financial Officer
THE EXECUTIVE:         /s/ J. Patrick Doyle     Name:   J. Patrick Doyle

 

3